Mb. Justice Figueeas,
after having’ stated the foregoing-facts, delivered the opinion of the court.
We accept the findings of fact and conclusions of law contained in the judgment appealed from, although we must explain that in the twenty-second line of the third conclusion *69of law, where it says “the other Estate of ‘Pueblo1 Viejo Arriba’,” it should read “Pueblo Viejo Abajo.”
In view of the .provisions of articles 1156, 1816, 1821, 348, 657, and 400 of the former Civil Code, and the moral and juridical principle that a person is estopped from denying his own facts, we adjudge that we should affirm, and we do affirm, the judgment rendered on August 7, 1903, by the District Court of San Juan, and we tax the costs of the appeal against the appellant, and order that the record be returned with a copy of this decision, for the proper purposes.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred. -